Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (Pub. No.: US 2016/0126353) filed in the IDS on 08/02/19 in view of Cheng (Patent No.: US 9601514).
Re claim 1, Jacob, FIGS. 2A-2D teaches a method of fabricating a semiconductor device, comprising: 
providing a semiconductor device having a fin structure (210, FIG. 2A, ¶ [0025]) that protrudes vertically upwards; 
wherein the fin structure has exposed semiconductor side surfaces (side surfaces of 210 of Fig. 2A);
reducing a lateral dimension (210, FIG. 2A → 2B, [0026]) of the fin structure; 
forming a semiconductor layer on the exposed semiconductor side surfaces the fin structure (225, FIG. 2C) after the reducing of the lateral dimension; 
performing an annealing process [0028] to the semiconductor device after the forming of the semiconductor layer; and 

In re claim 1, Jacob fails to teach wherein the fin structure an exposed [roughened] semiconductor upper surface; and wherein the semiconductor layer is formed on at least the exposed [roughened] semiconductor upper surface of the fin structure.
Jacob, Admitted Prior Art, Fig. 1B teaches wherein the fin structure an exposed [roughened] semiconductor upper surface (110 of Fig. 1A); and wherein the semiconductor layer (140, ¶ [0010]) is formed on at least the exposed [roughened] semiconductor upper surface of the fin structure (110).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the carrier mobility as taught by `APA, [0008]. 
Moreover, Jacob fails to teach wherein the semiconductor layer consists of silicon.
Cheng teaches wherein the semiconductor layer consists of silicon (34, FIG. 10 → 11, col. 7, lines 25-40, note that the epitaxial layer 34 is grown upward and lateral to the sides which is the similar to growing to the sides of 210 of Fig. 2c of Jacob] from the fin tails 24 and the epitaxial growth material of layer 34 may be silicon, germanium, a silicon-germanium (SiGe)…).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of minimizing the presence of defects in crystal structure (such as dislocations, twins, and stacking faults) as taught by Cheng, col. 7, lines 25-40. 
Re claim 3, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 1, wherein germanium oxide is formed at an interface between the fin structure and the semiconductor layer before the annealing process is performed, and the annealing process reduces the germanium oxide (“The germanium in the silicon alloy material 225 thermally mixes with the silicon in the fin 210 to define a silicon alloy fin 235”, [0028]).  
Re claim 4, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 1, wherein the annealing process thickens the semiconductor layer (225 → 235, FIG. 2C → 2D).  
Re claim 5, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 1, wherein: 
the providing the semiconductor device comprises forming a fin structure that contains silicon germanium as the fin structure (210, [0025]); 
the forming the semiconductor layer (210, [0027]) comprises epitaxially growing the silicon layer; and 
the forming the dielectric layer comprises oxidizing at least a portion of the semiconductor layer into the dielectric layer (230, [0028]).
Re claim 6, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 5, further comprising: forming a gate structure over the fin structure [0030], wherein the dielectric layer serves as an interfacial layer of the gate structure. 
Re claim 7, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 1, wherein the performing the annealing process comprises performing a spike annealing process [0028].  
Re claim 8, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 7, wherein the spike annealing process is performed with an annealing temperature in a range between about 800 degrees Celsius and about 900 degrees Celsius [0028].  
Re claim 11, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 1, wherein the performing the annealing process comprises performing a soak annealing process [0028].  
Re claim 12, in the combination, Jacob teaches the annealing temperature approximately 600-1100 °C. The particular temperature employed depends on the time required to be used for uniformly diffusing germanium, ¶ [0028].
Jacob differs from the claim invention by not disclosing wherein the soak annealing process is performed with an annealing temperature in a range between about 300 °C and about 450 °C.  
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claims 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Cheng and further in view of KANG (Pub. No.: US 20090269916).
Re claims 9-10/13-14, Jacob teaches all the limitation of claim 7/11, and the annealing temperature approximately 600-1100 °C. The particular temperature employed depends on the time required to be used for uniformly diffusing germanium, ¶ [0028].
Jacob fails to teach the limitation of claim 9-10/13-14.
KANG teaches wherein the spike annealing process is performed with an annealing time in a range between about 1 second and about 10 seconds (claim 16) [claim 9].  
wherein the spike annealing process is performed with an annealing pressure in a range between about 50 torrs and about 760 torrs (claim 14) [claims 10/14].  
wherein the soak annealing process is performed with an annealing time in a range between about 50 seconds and about 200 seconds (claim 16) [claim 13].  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the memory cell density as taught by KANG, [0003].
Claims 15, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of KANG (Pub. No.: US 20090269916).
Re claim 15, Jacob, FIGS. 2A-2D teaches a method of fabricating a semiconductor device, comprising: 
providing a semiconductor device having a fin structure that protrudes vertically upwards (210), wherein the fin structure has exposed semiconductor side surfaces (side surfaces of 210 of Fig. 2A); 
performing a fin trimming process to reduce a lateral dimension of the fin structure (210, FIG. 2A → 2B), wherein the fin structure is more roughened (note at the convex portion of 210 in FIG. 2B compare to the straight and smooth portion of 210 of FIG. 2A) after the fin trimming process; 
forming a silicon cap layer (225) on the roughened semiconductor side surfaces the fin structure (210 of Fig. 2B) after the fin trimming process has been performed; 
annealing the semiconductor device after the silicon cap layer has been formed [0028], wherein the fin structure has less roughened surfaces after the annealing; and 
converting at least a portion of the silicon cap layer into a dielectric layer (230) after the annealing.  
Re claim 21, Jacob, FIGS. 2A-2D teaches a method of fabricating a semiconductor device, comprising: 
forming a fin structure (210) that protrudes vertically, wherein the fin structure has exposed semiconductor side surfaces (side surfaces of 210 of Fig. 2A); 
shrinking the fin structure laterally; forming, after the shrinking, a semiconductor layer (225) on the exposed semiconductor side surface of the fin structure; 
annealing [0028] the fin structure and the semiconductor layer, wherein the annealing thickens the semiconductor layer (225); and 
forming, after the annealing, a dielectric layer (230) over the fin structure.  
In re claims 15 and 21, Jacob fails to teach wherein the fin structure an exposed [roughened] semiconductor upper surface; and wherein the semiconductor layer is formed on at least the exposed [roughened] semiconductor upper surface of the fin structure.
Jacob, Admitted Prior Art, Fig. 1B teaches wherein the fin structure an exposed [roughened] semiconductor upper surface (110 of Fig. 1A); and wherein the semiconductor layer (140, ¶ [0010]) is formed on at least the exposed [roughened] semiconductor upper surface of the fin structure (110).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the carrier mobility as taught by `APA, [0008]. 
Furthermore, Jacob fails to teach wherein the annealing comprises performing a spike annealing process with an annealing temperature in a range between about 800°C and about 900°C, with an annealing time in a range between about 1 second and about 10 seconds, and with an annealing pressure in a range between about 50 torrs and about 760 torrs.
KANG teaches wherein the annealing comprises performing a spike annealing process with an annealing temperature in a range between about 800°C and about 900°C (claim 13 of KANG), with an annealing time in a range between about 1 second and about 10 seconds (claim 16), and with an annealing pressure in a range between about 50 torrs and about 760 torrs (claim 14).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the memory cell density as taught by KANG, [0003].
In re claim 17, in the combination, Jacob/KANG differs from the claim invention by not disclosing wherein the soak annealing process is performed with an annealing temperature in a range between about 300 °C and about 450 °C.  
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 18, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 15, wherein: 
the providing the semiconductor device comprises forming a silicon germanium (SiGe) fin structure (210, ¶ [0025]), wherein germanium oxide exists at an interface between the SiGe fin structure and the silicon cap layer (225); and 
the annealing diffuses germanium of the germanium oxide out of the semiconductor device and thickens the silicon cap layer [0028].
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of KANG and further in view of Cheng.
Re claim 22/23, in the combination, Jacob, FIGS. 2A-2D teaches the method of claim 15/21, wherein: 
the forming the fin structure (210, [0025]) comprises forming a silicon-germanium-containing fin structure; 
the forming the semiconductor layer comprises epitaxially growing a layer as the semiconductor layer (225, [0027]); and 
the forming the dielectric layer comprises oxidizing at least a portion of the semiconductor layer into the dielectric layer (230, [0028]); 
and wherein the method further comprises forming a gate structure [0030] over the fin structure, wherein the dielectric layer serves as an interfacial layer of the gate structure (claim 22).   
	wherein the forming a silicon cap layer comprises forming a cap layer that consists of silicon germanium as the silicon cap layer (225) (claim 23).
However, Jacob/KANG fails to teach wherein the semiconductor layer consists of silicon.
Cheng teaches wherein the semiconductor layer consists of silicon (34, FIG. 10 → 11, col. 7, lines 25-40, note that the epitaxial layer 34 is grown upward and lateral to the sides which is the similar to growing to the sides of 210 of Fig. 2c of Jacob] from the fin tails 24 and the epitaxial growth material of layer 34 may be silicon, germanium, a silicon-germanium (SiGe)…).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of minimizing the presence of defects in crystal structure (such as dislocations, twins, and stacking faults) as taught by Cheng, col. 7, lines 25-40. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob/KANG in view of Sleight (Pub. No.: US 2013/0237039).
	Jacob/KANG teaches all the limitation of claim 1.
Jacob/KANG fails to teach the limitation of claim 2.
Sleight teaches wherein: the side surfaces of the semiconductor structure have a first roughness (18, FIG. 2, ¶ [0046]); and 
the side surfaces of the semiconductor structure have a second roughness less than the first roughness after the performing of the annealing process (18’, FIG. 3, [0047]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process as taught by Sleight. 
Moreover, after the combining of Jacob and Sleight would teach the side surfaces of the fin structure have a first roughness after the reducing of the lateral dimension; and
the side surfaces of the fin structure have a second roughness less than the first roughness after the performing of the annealing process 
Response to Arguments
Applicant's arguments with respect to claims 1, 15 and 21 on the remarks filed on 02/02/2021 have been considered but are not persuasive. Please see the rejections and explanation as listed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894